Title: To John Adams from Benjamin Waterhouse, 8 December 1807
From: Waterhouse, Benjamin
To: Adams, John



My Dear Sir,
Boston Decr. 8th. 1807

Your letter of the 28th. instant has just come to hand, and I have stepped into the house of a friend to answer acknowledge it. I cannot sufficiently thank you & the worthy Mitchill for your friendly attention to my wishes.
I called to day, for the first time, at the Custom-house, and there learnt that General Lincoln, as superintendent of the Marine-Hospital, had requested Dr Eustis to take charge of the hospital, until some person was appointed to it. I do not find that the General has the least idea that Eustis wishes for the place himself; indeed his political engagements render that nearly impossible; the council alone taking up eight hours in every day when in sessions; beside we Medical men know, that the political & not the medical road is the one he has chosen, and to which hobby-horse, he is disposed to sacrifice all professional matters. I however believe that he wishes it for a follower, or to speak in classical language, “a Client,” one of his old camp companions. But in this I may be mistaken, and yet, which is scarcly reconcilable, this person has been a pretty strenous sic partizan of the party opposed to that in which Eustis is engaged. I however may be mistaken, for I am not in the secrets of any of these men. Every body however, General Lincoln and all, are of opinion that Eustis never means to apply for it, unless to resign it to another.—
When I applied formerly, my good friend the General was decidedly my friend, and told me what to do, and how to act, and continued so to do, until Dr Welsh applied to him for his interest; he declined it; and then told me, that as Dr Welsh, from being health-officer of the port, had a sort of claim upon him, or thought he had, that he was not willing to give me a letter of recommendation to head quarters, after he had refused it to Welsh. As far as I can find he means to do the same now. He means, I conjecture, not to interfere, but wishes that it may be left wholly with the applicants, yet I feel very confident that he wishes me to have it; because he knows that my views are partly public, and partly private.
I shall never mention the thing to Dr Eustis, because you know I believe, that there is no great sociability between us, since the publication of that report of the Medical society, of which I publickly complained—Eustis was the chairman of that committee; and although he has since since, in a jocose manner, begged me to forget it all, still I feel something like resentment; and as I have spoken pretty freely of his conduct, I more than suspect that he bears no great friendship towards me. I do not think that he would exert himself to injure me, but I have no reason to believe that he would serve me.
Did I tell you in my former letter, that Governor Sullivan had many applications to him for letters of recommendation to the President; and that he refused them all; but that he gave me a very handsome letter on the subject to Prest. Jefferson; Mr Gerry went still farther in a letter to Mr Madison. The main intention in this letter was to say to you, in consequence of yours, that General Lincoln does not wish to recommend any one; he knows that I have renewed my application to the President, and that I have written to Mr Gallatin, and I am    am  very certain that he wishes me success, for General Lincoln will never suffer a man to deceive himself, if he can prevent it. My best respects to our friend Mitchill, to whom you may communicate this, if you think proper. With the highest regard & attachment I remain your steady /  friend

            
            
            Benjn Waterhouse
            
            
            
            Since writing the enclosed, I am of opinion that Dr E. wishes for the birth; but that he is too proud to ask for it; but the General has not this idea.—If you think proper you may give Dr. Mitchill the enclosed my letter, or rather do with it & about as you think best.
